PER CURIAM.
Appellant appeals his judgment of conviction and sentence for unlawful possession of a firearm by a convicted felon. Having reviewed the record, we find that none of the grounds asserted by appellant for reversal of his conviction present error. See Morra v. State, 467 So.2d 742 (Fla. 3d DCA), review denied, 476 So.2d 674 (Fla.1985); Peek v. State, 395 So.2d 492 (Fla.), cert. denied, 451 U.S. 964, 101 S.Ct. 2036, 68 L.Ed.2d 342 (1981). We remand the cause, however, for resentencing within the guidelines, because, as the State concedes, the trial court failed to provide clear and convincing reasons for the upward departure from the applicable sentencing guidelines.